DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant’s first argument (page 6, last two lines, page 7, lines 1-4) states that the second reference Major is relied upon for its teaching of a thermal fitting process or “hot drop” process but Applicant’s invention is not directed to this process. Examiner points out that the limitations in question were identified and correlated with the reference (Major) as indicated in the previous office action (see in particular the rejections of claims 3-5) on the merits.  Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b). Furthermore, regardless of the fitting process described by Major, the housing of Major will change (compress or expand) as a result of temperature changes since solid materials typically expand upon heating and contract when cooled. The degree of the expansion/compression will depend on the material that they are made of, since different materials have different coefficients of thermal expansion.

Applicant’s second argument (page 7, 3rd para.) states that the recited arrangement of the housing and stator refers as to when the electric machine is operated and not during manufacturing. Examiner points out that first of all, this is not recited in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, even if this limitation was present on the claim, Major would still read on the recited limitations (see explanation above regarding the coefficient of thermal expansion).

Applicant’s third argument (page 7, 3rd para.) states and that the structure claimed in amended claim 1 is different than the manufacturing process disclosed by Major. Examiner points out that Major discloses the recited structure (see the Claim Rejections section below). In this regard, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 14-15, “the first predetermined temperature” should read “the first predetermined threshold”.
In claim 1, lines 15-16, “the second predetermined temperature” should read “the second predetermined threshold”.
In claim 1, line 16, “ar” should read “are”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 appears to recite a duplicate limitation already recited in claim 1. It is unclear if that is the case or if “a first predetermined threshold” refers to a different threshold from the already recited in claim 1. For examination purposes the claimed threshold, will be construed as to refer to the same “first predetermined threshold” recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Major (US 2016/0329760).

Regarding claim 1, Major discloses an electric machine assembly (10, see figs. 4-6, [0098-0114]) comprising: 
a housing (32) defining a cavity (38) and an inner surface (110) having pockets (114) spaced radially about a housing central axis (see figs. 4-5); and
a stator (14) disposed within the cavity (38) and defining an outer surface having tabs (86) spaced from one another radially about a stator central axis (see fig. 4) and each tab (86) including opposing circumferential sides (see fig. 6),
wherein the housing (32) and the stator (14) are arranged with one another such that each of the opposing circumferential sides (see fig. 6) contacts a side of a respective pocket (114) to create frictional interference therebetween (see fig. 6, [0103]), wherein the housing (32) and stator (14) are further arranged with one another such that the housing (32) pulls the stator (14) into tension when exposed to temperatures over a first predetermined threshold (the threshold would depend on the coefficient of thermal expansion of the material of the housing, see also [0102-0114]), and wherein the housing (32) pushes the stator (14) into compression when exposed to temperatures below a second predetermined threshold (the threshold would depend on the coefficient of thermal expansion of the material of the housing, see also [0102-0114]), wherein the housing (32) and stator (14) are further arranged with one another such that the frictional interference ([0103]) between the tab (86) and pocket (114) and the housing (32) pulling the stator (14) applies tension when over the first predetermined temperature (the temperature would depend on the coefficient of thermal expansion of the material of the housing, see also [0102-0114]) or the housing (32) pushing the stator (14) applies compression when below the second predetermined temperature (the temperature would depend on the coefficient of thermal expansion of the material of the housing, see also [0102-0114]) are combined to prevent slippage (due to the interference-fit and compressive forces, [0103]) of the stator (14) within the cavity of the housing (32).

    PNG
    media_image1.png
    675
    381
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    620
    450
    media_image3.png
    Greyscale

Regarding claim 3, Major discloses the assembly of claim 1, wherein the housing (32) and stator (14) are further arranged with one another such that the housing (32) pulls the stator (14) into tension when exposed to a temperature over a first predetermined threshold (the threshold would depend on the coefficient of thermal expansion of the material of the housing, see also [0102-0114]; as best understood, see 112 claim rejection).

Regarding claim 7, Major discloses the assembly of claim 1, wherein the housing (32) central axis and the stator (14) central axis are oriented parallel with one another (see figs. 2 & 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2016/0329760) in view of Kobayashi et al. (US 2007/0273239, hereinafter “Kobayashi”).

Regarding claim 2, Major discloses the assembly of claim 1, wherein each tab (86) further includes a tab outer surface (see fig. 6), but does not disclose that each of the pockets is sized such that a space is defined between each tab outer surface and a respective pocket side.

However, Kobayashi teaches (see fig. 2, [0026-0037]) leaving a space (K1) between each tab outer surface (421) and a respective pocket side (321), in order to prevent deformation of the stator core and reduction in performance of the electric motor ([0037]).

    PNG
    media_image4.png
    434
    556
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Major’s assembly, each of the pockets sized such that a space is defined between each tab outer surface and a respective pocket side, in order to prevent deformation of the stator core and reduction in performance of the electric motor, as taught by Kobayashi ([0037]).
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834